Exhibit 10.1

 

 

PRIVATE PLACEMENT SUBSCRIPTION



AXIOM CORP.  

380 Vansickle Rd. Unit 600

St. Catherines, ON

Canada L2S 0B5

Tel. 905-646-8781

 

PRIVATE PLACEMENT

 

INSTRUCTIONS TO SUBSCRIBER:

 

1.                COMPLETE  the information on page 2 of this Subscription
Agreement.

 

2.                If resident in the United States, COMPLETE the Prospective
Investor Suitability Questionnaire attached as Appendix 1 to this Subscription
Agreement.

 

3.                COURIER  the originally executed copy of the entire
Subscription Agreement, together with the Questionnaire, to the Company at:

 

AXIOM CORP. 

380 Vansickle Rd. Unit 600

St. Catherines, ON

Canada L2S 0B5

 

If you have any questions please contact Tyler Pearson, Chief Executive Officer
of the Company, at: 647-627-7346


 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

TO:          Axiom Corp.  (the “Company”)


Subject and pursuant to the attached “Terms and Conditions” of this Subscription
Agreement, including all schedules and appendices attached hereto, the
Subscriber hereby irrevocably subscribes for, and on the Closing Date, will
purchase from the Company, the following securities at the following price:

___________ Shares

US$ per Shares for a total purchase price of US$  

The Subscriber owns, directly or indirectly, the following securities of the
Company:



[Check if applicable] The Subscriber is ¨  an affiliate of the Company

The Subscriber directs the Company to issue, register and deliver the
certificates representing the Shares as follows:

REGISTRATION INSTRUCTIONS

 

DELIVERY INSTRUCTIONS

 

 

 

Name to appear on certificate

 

Name and account reference, if applicable

 

 

 

Account reference if applicable

 

Contact name

 

 

 

Address

 

Address

 

 

 

Tax I.D./E.I.N./S.S.N.

 

Telephone Number

EXECUTED by the Subscriber this _______ day of _____________, 2015. 

WITNESS:

 

EXECUTION BY SUBSCRIBER:

 

 

X

Signature of Witness

 

Signature of individual (if Subscriber is  an individual)

 

 

X

Name of Witness

 

Authorized signatory (if Subscriber is not an individual)

 

 

 

Address of Witness

 

Name of Subscriber (please print) 

 

 

 

 

 

Name of authorized signatory (please print) 

ACCEPTED and EFFECTIVE this ______day of ____________________, 2015

 

 

AXIOM CORP.

 

Address of Subscriber (residence)

per:

 

 

 

 

Telephone Number

Authorized Signatory

 

 

 

 

E-mail address

 

 

 

 

 

Social Security/Insurance No.:


  

By signing this acceptance, the Subscriber agrees to be bound by the term and
conditions of this Subscription Agreement.

2

--------------------------------------------------------------------------------

 

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN)
EXCEPT PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.

TERMS AND CONDITIONS


1.             SUBSCRIPTION 


1.1.         THE ABOVESIGNED (THE “SUBSCRIBER”) HEREBY IRREVOCABLY SUBSCRIBES
FOR AND AGREES TO PURCHASE THE NUMBER OF SHARES OF THE COMPANY’S COMMON STOCK
(THE “SHARES”) AS SET OUT ON PAGE 2 OF THIS SUBSCRIPTION AGREEMENT AT A PRICE OF
US$__________ PER SHARE (SUCH SUBSCRIPTION AND AGREEMENT TO PURCHASE BEING THE
“SUBSCRIPTION”), FOR THE TOTAL SUBSCRIPTION PRICE AS SET OUT ON PAGE 2 OF THIS
SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION PROCEEDS”), WHICH SUBSCRIPTION
PROCEEDS ARE TENDERED HEREWITH, ON THE BASIS OF THE REPRESENTATIONS AND
WARRANTIES AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN.


1.2          EACH SHARE WILL CONSIST OF ONE SHARE OF COMMON STOCK IN THE CAPITAL
OF THE COMPANY (EACH, A “SHARE”). THE SHARES ARE COLLECTIVELY REFERRED TO AS
(THE “SECURITIES”). 


1.3          THE COMPANY HEREBY AGREES TO SELL, ON THE BASIS OF THE
REPRESENTATIONS AND WARRANTIES AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, TO THE SUBSCRIBER THE SHARES.  SUBJECT TO THE TERMS HEREOF, THE
SUBSCRIPTION AGREEMENT WILL BE EFFECTIVE UPON ITS ACCEPTANCE BY THE COMPANY.
UNLESS OTHERWISE PROVIDED, ALL DOLLAR AMOUNTS REFERRED TO IN THIS SUBSCRIPTION
AGREEMENT ARE IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA.


2.             PAYMENT 


2.1          THE SUBSCRIPTION PROCEEDS MUST ACCOMPANY THIS SUBSCRIPTION AND
SHALL BE PAID TO THE COMPANY BY CERTIFIED CHEQUE, BANK DRAFT OF MONEY ORDER. IF
THE FUNDS ARE WIRED TO THE COMPANY’S LAWYERS, THOSE LAWYERS ARE AUTHORIZED TO
IMMEDIATELY DELIVER THE FUNDS TO THE COMPANY WITHOUT FURTHER AUTHORIZATION FROM
THE SUBSCRIBER.


2.2          THE SUBSCRIBER ACKNOWLEDGES AND AGREES THAT THIS SUBSCRIPTION
AGREEMENT, THE SUBSCRIPTION PROCEEDS AND ANY OTHER DOCUMENTS DELIVERED IN
CONNECTION HEREWITH WILL BE HELD BY THE COMPANY’S LAWYERS ON BEHALF OF THE
COMPANY.  IN THE EVENT THAT THIS SUBSCRIPTION AGREEMENT IS NOT ACCEPTED BY THE
COMPANY FOR WHATEVER REASON WITHIN 60 DAYS OF THE DELIVERY OF AN EXECUTED
SUBSCRIPTION AGREEMENT BY THE SUBSCRIBER, THIS SUBSCRIPTION AGREEMENT, THE
SUBSCRIPTION PROCEEDS AND ANY OTHER DOCUMENTS DELIVERED IN CONNECTION HEREWITH
WILL BE RETURNED TO THE SUBSCRIBER AT THE ADDRESS OF THE SUBSCRIBER AS SET FORTH
IN THIS SUBSCRIPTION AGREEMENT WITHOUT INTEREST OR DEDUCTION.


2.3          WHERE THE SUBSCRIPTION PROCEEDS ARE PAID TO THE COMPANY, THE
COMPANY MAY TREAT THE SUBSCRIPTION PROCEEDS AS A NON-INTEREST BEARING LOAN AND
MAY USE THE SUBSCRIPTION PROCEEDS PRIOR TO THIS SUBSCRIPTION AGREEMENT BEING
ACCEPTED BY THE COMPANY.


3.             QUESTIONNAIRES AND UNDERTAKING AND DIRECTION

 

3.1          The Subscriber must complete, sign and return to the Company the
following documents:

(I)                   ONE (1) EXECUTED COPY OF THIS SUBSCRIPTION AGREEMENT;

(II)                 THE US QUESTIONNAIRE IN THE FORM ATTACHED AS APPENDIX 1 IF
THE SUBSCRIBER IS A RESIDENT OF THE UNITED STATES; AND


 

 

 

 

 

 

3



--------------------------------------------------------------------------------



 


3.2          THE SUBSCRIBER SHALL COMPLETE, SIGN AND RETURN TO THE COMPANY AS
SOON AS POSSIBLE, ON REQUEST BY THE COMPANY, ANY DOCUMENTS, QUESTIONNAIRES,
NOTICES AND UNDERTAKINGS AS MAY BE REQUIRED BY REGULATORY AUTHORITIES, STOCK
EXCHANGES AND APPLICABLE LAW.


4.             CLOSING

 

Closing of the purchase and sale of the Securities shall be deemed to be
effective on such date as may be determined by the Company in its sole
discretion (the “Closing Date”).  The Subscriber acknowledges that Shares may be
issued to other subscribers under this offering (the “Offering”) before or after
the Closing Date.  The Company, may, at its discretion, elect to close the
Offering in one or more closings, in which event the Company may agree with one
or more subscribers (including the Subscriber hereunder) to complete delivery of
the Securities to such subscriber(s) against payment therefore at any time on or
prior to the Closing Date.

 

5.             Acknowledgements of Subscriber

 

5.1          The Subscriber acknowledges and agrees that:

 

(i)            none of the Securities have been registered under the 1933 Act,
or under any state securities or “blue sky” laws of any state of the United
States, and, unless so registered, may not be offered or sold in the United
States or to U.S. Persons, as that term is defined in Regulation S under the
1933 Act (“Regulation S”), except pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the 1933 Act;

 

(ii)           the Subscriber acknowledges that the Company has not undertaken,
and will have no obligation, to register any of the Securities under the 1933
Act;

 

(iii)          the decision to execute this Subscription Agreement and purchase
the Securities agreed to be purchased hereunder has not been based upon any oral
or written representation as to fact or otherwise made by or on behalf of the
Company.  If the Company has presented a business plan to the Subscriber, the
Subscriber acknowledges that the business plan may not be achieved or be
achievable;

 

(iv)          the Subscriber and the Subscriber’s advisor(s) have had a
reasonable opportunity to ask questions of and receive answers from the Company
in connection with the sale of the Securities hereunder, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Company;

 

(v)           by completing a Canadian Questionnaire (available upon request),
if applicable, the Subscriber is representing and warranting that the Subscriber
satisfies one of the categories of registration and prospectus exemptions
provided for in National Instrument 45-106 (“NI 45-106”) adopted by the Canadian
Securities Administrators (the “CSA”);

 

(vi)          the decision to execute this Subscription Agreement and purchase
the Securities agreed to be purchased hereunder has not been based upon any oral
or written representation as to fact or otherwise made by or on behalf of the
Company and such decision is based solely upon a review of publicly available
information regarding the Company available on the website of the United States
Securities and Exchange Commission (the “SEC”) available at www.sec.gov (the
“Company Information”);

 

(vii)         the books and records of the Company were available upon
reasonable notice for inspection, subject to certain confidentiality
restrictions, by Subscribers during reasonable business hours at its principal
place of business and that all documents, records and books in connection with
the sale of the Securities hereunder have been made available for inspection by
the Subscriber, the Subscriber’s attorney and/or advisor(s);

 

(viii)        by execution of this Subscription Agreement the Subscriber has
waived the need for the Company to communicate its acceptance of the purchase of
the Securities pursuant to this Subscription Agreement;

 

 

4



--------------------------------------------------------------------------------



 

(ix)          all information which the Subscriber has provided to the Company
in the Questionnaire is correct and complete as of the date the Questionnaire is
signed, and if there should be any change in such information prior to the
Subscription being accepted by the Company, the Subscriber will immediately
provide the Company with such information;

 

(x)           the Company is entitled to rely on the representations and
warranties and the statements and answers of the Subscriber contained in this
Subscription Agreement and in the Questionnaire, and the Subscriber will hold
harmless the Company from any loss or damage it may suffer as a result of the
Subscriber’s failure to correctly complete this Subscription Agreement or the
Questionnaire;

 

(xi)          it will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber to the Company in connection therewith;

 

(xii)         the issuance and sale of the Securities to the Subscriber will not
be completed if it would be unlawful or if, in the discretion of the Company
acting reasonably, it is not in the best interests of the Company;

 

(xiii)        it has been advised to consult its own legal, tax and other
advisors with respect to the merits and risks of an investment in the Securities
and with respect to applicable resale restrictions and it is solely responsible
(and the Company is not in any way responsible) for compliance with applicable
resale restrictions;

 

(xiv)        none of the Securities are listed on any stock exchange and no
representation has been made to the Subscriber that any of the Securities will
become listed on any stock exchange or automated dealer quotation system;

 

(xv)         it is acquiring the Securities as principal for its own account,
for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in such Shares;

 

(xvi)        the Subscriber is acquiring the Securities pursuant to an exemption
from the registration and prospectus requirements of applicable securities
legislation in all jurisdictions relevant to this Subscription, and, as a
consequence, the Subscriber will not be entitled to use most of the civil
remedies available under applicable securities legislation and the Subscriber
will not receive information that would otherwise be required to be provided to
the Subscriber pursuant to applicable securities legislation;

 

(xvii)       the Subscriber has been advised that the business of the Company is
in a start-up phase and acknowledges that there is no assurance that the Company
will raise sufficient funds to adequately capitalize the business or that the
business will be profitable in the future;

 

(xviii)      no documents in connection with the sale of the Securities
hereunder have been reviewed by the Securities and Exchange Commission or any
state securities administrators;

 

(xix)        there is no government or other insurance covering any of the
Securities; and

 

(xx)         this Subscription Agreement is not enforceable by the Subscriber
unless it has been accepted by the Company.

 

6.             Representations, Warranties and Covenants of the Subscriber

 

 

 

5

--------------------------------------------------------------------------------

 

6.1          The Subscriber hereby represents and warrants to and covenants with
the Company (which representations, warranties and covenants shall survive the
Closing) that:

 

(i)            the Subscriber is resident in the jurisdiction set forth on page
2 underneath the Subscriber’s name and signature;

 

(ii)           the Subscriber has the legal capacity and competence to enter
into and execute this Subscription Agreement and to take all actions required
pursuant hereto and, if the Subscriber is a corporation, it is duly incorporated
and validly subsisting under the laws of its jurisdiction of incorporation and
all necessary approvals by its directors, shareholders and others have been
obtained to authorize execution and performance of this Subscription Agreement
on behalf of the Subscriber;

 

(iii)          the Subscriber (i) has adequate net worth and means of providing
for its current financial needs and possible personal contingencies, (ii) has no
need for liquidity in this investment, and (iii) is able to bear the economic
risks of an investment in the Securities for an indefinite period of time;

 

(iv)          the Subscriber has made an independent examination and
investigation of an investment in the Securities and the Company and has
depended on the advice of its legal and financial advisors and agrees that the
Company will not be responsible in anyway whatsoever for the Subscriber’s
decision to invest in the Securities and the Company;

 

(v)           all information contained in the Questionnaire is complete and
accurate and may be relied upon by the Company and the Subscriber will notify
the Company immediately of any material change in any such information occurring
prior to the closing of the purchase of the Securities;

 

(vi)          the entering into of this Subscription Agreement and the
transactions contemplated hereby do not result in the violation of any of the
terms and provisions of any law applicable to, or the constating documents of,
the Subscriber or of any agreement, written or oral, to which the Subscriber may
be a party or by which the Subscriber is or may be bound;

 

(vii)         the Subscriber has duly executed and delivered this Subscription
Agreement and it constitutes a valid and binding agreement of the Subscriber
enforceable against the Subscriber;

 

(viii)        it understands and agrees that none of the Securities have been
registered under the 1933 Act or any state securities laws, and, unless so
registered, none may be offered or sold in the United States or, directly or
indirectly, to U.S. Persons (as defined herein) except pursuant to an exemption
from, or in a transaction not subject to, the Registration Requirements of the
1933 Act and in each case only in accordance with state securities laws;

 

(vix)        it is purchasing the Securities for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Shares, and the Subscriber has not
subdivided his interest in the Securities with any other person

 

(vx)         it is able to fend for itself in the Subscription and has the
ability to bear the economic risks of its prospective investment and can afford
the complete loss of such investment;

 

(vxi)        if it is acquiring the Securities as a fiduciary or agent for one
or more investor accounts, it has sole investment discretion with respect to
each such account and it has full power to make the foregoing acknowledgments,
representations and agreements on behalf of such account;

 

(vxii)       it understands and agrees that the Company and others will rely
upon the truth and accuracy of the acknowledgments, representations and
agreements contained in sections 5 and 6 hereof and agrees that if any of such
acknowledgments, representations and agreements are no longer accurate or have
been breached, it shall promptly notify the Company;

 

(vxiii)      the Subscriber: 

 

6



--------------------------------------------------------------------------------



 

(A)          is knowledgeable of, or has been independently advised as to, the
applicable securities laws of the securities regulators having application in
the jurisdiction in which the Subscriber  is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Securities,

 

(B)          is purchasing the Securities pursuant to exemptions from prospectus
or equivalent requirements under applicable securities laws or, if such is not
applicable, the Subscriber  is permitted to purchase the Securities under the
applicable securities laws of the securities regulators in the International
Jurisdiction without the need to rely on any exemptions,

 

(C)          acknowledges that the applicable securities laws of the authorities
in the International Jurisdiction do not require the Company to make any filings
or seek any approvals of any kind whatsoever from any securities regulator of
any kind whatsoever in the International Jurisdiction in connection with the
issue and sale or resale of any of the Securities, and

 

(D)          represents and warrants that the acquisition of the Securities by
the Subscriber  does not trigger:

 

(1)           any obligation to prepare and file a prospectus or similar
document, or any other report with respect to such purchase in the International
Jurisdiction, or

 

(2)           any continuous disclosure reporting obligation of the Company in
the International Jurisdiction, and

 

(vix)        the Subscriber  will, if requested by the Company, deliver to the
Company a certificate or opinion of local counsel from the International
Jurisdiction which will confirm the matters referred to in subparagraphs (ii),
(iii) and (iv) above to the satisfaction of the Company, acting reasonably;

 

(vx)         the Subscriber is not acquiring the Securities as a result of any
form of general solicitation or general advertising including advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar media or broadcast over radio, or television, or any seminar or
meeting whose attendees have been invited by general solicitation or general
advertising;

 

(xvi)        no person has made to the Subscriber any written or oral
representations:

 

(A)          that any person will resell or repurchase any of the Securities;

 

(B)          that any person will refund the purchase price of any of the
Securities;

 

(C)          as to the future price or value of any of the Securities; or

 

(D)          that any of the Securities will be listed and posted for trading on
any stock exchange or automated dealer quotation system or that application has
been made to list and post any of the Securities of the Company on any stock
exchange or automated dealer quotation system, except that currently certain
market makers make market in the shares of the Company's common stock on the OTC
Bulletin Board.

 

6.2                  In this Subscription Agreement, the term “U.S. Person”
shall have the meaning ascribed thereto in Regulation S and for the purpose of
the Subscription includes any person in the United States.

 

7.             Acknowledgement and Waiver

 

The Subscriber has acknowledged that the decision to purchase the Securities was
solely made on the basis of publicly available information.  The Subscriber
hereby waives, to the fullest extent permitted by law, any rights of withdrawal,
rescission or compensation for damages to which the Subscriber might be entitled
in connection with the distribution of any of the Securities.

 

 

7

--------------------------------------------------------------------------------

 

 

8.             Representations and Warranties will be Relied Upon by the Company

 

The Subscriber acknowledges that the representations and warranties contained
herein are made by it with the intention that they may be relied upon by the
Company and its legal counsel in determining the Subscriber’s eligibility to
purchase the Securities under applicable securities legislation, or (if
applicable) the eligibility of others on whose behalf it is contracting
hereunder to purchase the Securities under applicable securities legislation. 
The Subscriber further agrees that by accepting delivery of the certificates
representing the Securities on the Closing Date, it will be representing and
warranting that the representations and warranties contained herein are true and
correct as at the Closing Date with the same force and effect as if they had
been made by the Subscriber at the Closing Date and that they will survive the
purchase by the Subscriber of the Securities and will continue in full force and
effect notwithstanding any subsequent disposition by the Subscriber of such
Shares.

 

9.             Resale Restrictions

 

The Subscriber acknowledges that any resale of the Securities will be subject to
resale restrictions contained in the securities legislation applicable to each
Subscriber or proposed transferee as set forth in paragraph 6 of this
Subscription Agreement.  The Securities may not be offered or sold in the United
States unless registered in accordance with federal securities laws and all
applicable state securities laws or exemptions from such registration
requirements are available.

 

10.          Legending and Registration of Subject Securities

 

The Subscriber hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form: 

 “NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN)
EXCEPT PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.”

 

The Subscriber hereby acknowledges and agrees to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Subscription Agreement.

 

11.          Costs

 

The Subscriber acknowledges and agrees that all costs and expenses incurred by
the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Securities shall be
borne by the Subscriber.

 

12.          Governing Law 

 

This Subscription Agreement is governed by the laws of the State of Colorado and
the federal laws applicable therein.  The Subscriber, in its personal or
corporate capacity and, if applicable, on behalf of each beneficial purchaser
for whom it is acting, irrevocably attorns to the jurisdiction of the State of
Colorado.

 

13.          Survival

 

 

 

 

 

 

8

--------------------------------------------------------------------------------

 

                This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Securities by the
Subscriber pursuant hereto.

 

14.          Assignment.

 

This Subscription Agreement is not transferable or assignable.

 

15.          Execution

 

The Company shall be entitled to rely on delivery by facsimile machine of an
executed copy of this Subscription Agreement and acceptance by the Company of
such facsimile copy shall be equally effective to create a valid and binding
agreement between the Subscriber and the Company in accordance with the terms
hereof.

 

16.          Severability

 

The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.

 

17.          Entire Agreement

 

Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Securities and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Company or by anyone else.

 

18.          Notices

 

All notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given if mailed or transmitted by any standard form of
telecommunication.  Notices to the Subscriber shall be directed to the address
on page 2 and notices to the Company shall be directed to it at the first page
of this Subscription Agreement.

 

19.          Counterparts

 

This Subscription Agreement may be executed in any number of counterparts, each
of which, when so executed and delivered, shall constitute an original and all
of which together shall constitute one instrument.

 

9



--------------------------------------------------------------------------------



 

APPENDIX 1

PROSPECTIVE INVESTOR SUITABILITY QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

This Questionnaire is for use by each Subscriber who is a US person (as that
term is defined Regulation S of the United States Securities Act of 1933 (the
“1933 Act”)) and has indicated an interest in purchasing Securities of Axiom
Corp. (the “Company”).  The purpose of this Questionnaire is to assure the
Company that each Subscriber will meet the standards imposed by the 1933 Act and
the appropriate exemptions of applicable state securities laws.  The Company
will rely on the information contained in this Questionnaire for the purposes of
such determination.  The Securities will not be registered under the 1933 Act in
reliance upon the exemption from registration afforded by Section 3(b) and/or
Section 4(6) of the 1933 Act.  This Questionnaire is not an offer of shares or
any other securities of the Company in any state other than those specifically
authorized by the Company.

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each Subscriber agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Company deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of exemption from registration in connection
with the sale of the Securities hereunder.

The Subscriber covenants, represents and warrants to the Company that it
satisfies one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below:  (Please
initial in the space provide those categories, if any, of an “Accredited
Investor” which the Subscriber satisfies)

The term “Accredited Investors” as defined in Rule 501 of Regulation D means:

 

                                (1)           A bank as defined in section
3(a)(2) of the Act, or a savings and loan association or other institution as
defined in section 3(a)(5)(A) of the Act whether acting in its individual or
fiduciary capacity; any broker or dealer registered pursuant to section 15 of
the Securities Exchange Act of 1934; any insurance company as defined in section
2(13) of the Act; any investment company registered under the Investment Company
Act of 1940 or a business development company as defined in section 2(a)(48) of
that Act; any Small Business Investment Company licensed by the U.S. Small
Business Administration under section 301(c) or (d) of the Small Business
Investment Act of 1958; any plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
employees, if such plan has total assets in excess of $5,000,000; any employee
benefit plan within the meaning of Title I of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self‑directed plan, with investment decisions made solely by persons that are
accredited investors;

 

                                (2)           Any private business development
company as defined in section 202(a)(22) of the Investment Advisers Act of 1940;

 

                                (3)           Any organization described in
Section 501(c)(3) of the Internal Revenue Code, a corporation, a Massachusetts
or similar business trust, or a partnership, not formed for the specific purpose
of acquiring the securities offered, with total assets in excess of $5,000,000;

 

                                (4)           Any director, executive officer,
or general partner of the issuer of the securities being offered or sold, or any
director, executive officer, or general partner of a general partner of that
issuer;

 

                (5)           Any natural person whose individual net worth or
joint net worth with that person's spouse, at the time of the purchase exceeds
$1,000,000. 

 

                For purposes of calculating net worth the person’s primary
residence shall not be included as an asset and indebtedness that is secured by
the person’s primary residence, up to the estimated fair market value of the
primary residence at the time of the sale of securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of the sale of securities exceeds the amount outstanding 60 days before
such time, other than as a result of the acquisition of the primary residence,
the amount of such excess shall be included as a liability); and indebtedness
that is secured by the person’s primary residence in excess of the estimated
fair market value of the primary residence at the time of the sale of securities
shall be included as a liability. The foregoing will not apply to any
calculation of a person’s net worth made in connection with a purchase of
securities in accordance with a right to purchase such securities, provided
that: (i) such right was held by the person on July 20, 2010; (ii) the person
qualified as an accredited investor on the basis of net worth at the time the
person acquired such right; and, (iii) the person held securities of the same
issuer, other than such right, on July 20, 2010; 

 

10



--------------------------------------------------------------------------------



 

 

                                (6)           Any natural person who had an
individual income in excess of $200,000 in each of the two most recent years or
joint income with that person's spouse in excess of $300,000 in each of those
years and has a reasonable expectation of reaching the same income level in the
current year;

 

                                (7)           Any trust, with total assets in
excess of $5,000,000, not formed for the specific purpose of acquiring the
securities offered, whose purchase is directed by a sophisticated person as
described in Rule 506(b)(2)(ii); and

 

                                (8)           Any entity in which all of the
equity owners are accredited investors.

                 

                The Company reserves the right to make its own judgment on
whether any prospective investor meets the suitability standards.  Certain other
representations and warranties are contained in the Subscription Agreement.  In
addition, a prospective investor will be required to provide such evidence as
may be deemed necessary to substantiate the accuracy of such representations. 
The above suitability standards are minimum requirements for prospective
investors.

                 

Neither the Company, nor any of its officers and directors will act as Purchaser
Representatives for any of the prospective Purchasers in the Company, and
neither the Company, nor any of its officers and directors, intends to retain or
compensate any persons to so act. If required by the Company, or if a
prospective purchaser so elects, each prospective purchaser must select and
arrange to compensate his Purchaser Representative or representatives. 
Regulation D requires the Purchaser Representative to disclose to the
prospective purchaser any material relationship between the Purchaser
Representative or any affiliate of such Purchaser Representative (as defined by
Rule 506 under the Act), and the Company or its affiliates which then exists,
that is mutually understood to be contemplated, or that has existed at any time
during the previous two years, and any compensation received or to be received
as a result of such relationship.

 

                EACH PROSPECTIVE INVESTOR SHOULD OBTAIN THE ADVICE OF HIS
ATTORNEY, TAX CONSULTANT AND BUSINESS ADVISOR WITH RESPECT TO THE LEGAL, TAX AND
BUSINESS ASPECTS OF THIS INVESTMENT PRIOR TO SUBSCRIBING FOR THESE SECURITIES.

 

                THIS PRIVATE PLACEMENT MEMORANDUM SHALL NOT CONSTITUTE AN OFFER
TO SELL TO, OR A SOLICITATION OF AN OFFER TO BUY FROM, ANY PERSON WHO DOES NOT
MEET THE SUITABILITY STANDARDS SET FORTH HEREIN AND IN THE SUBSCRIPTION
AGREEMENT.


IF THE SUBSCRIBER IS AN ENTITY WHICH INITIALLED CATEGORY 8 IN RELIANCE UPON THE
ACCREDITED INVESTOR CATEGORIES ABOVE, STATE THE NAME, ADDRESS, TOTAL PERSONAL
INCOME FROM ALL SOURCES FOR THE PREVIOUS CALENDAR YEAR, AND THE NET WORTH
(EXCLUSIVE OF HOME, HOME FURNISHINGS AND PERSONAL AUTOMOBILES) FOR EACH EQUITY
OWNER OF THE SAID ENTITY:

                                                                                                                                                                                                              

                                                                                                                                                                                                              

                The Subscriber hereby certifies that the information contained
in this Questionnaire is complete and accurate and the Subscriber will notify
the Company promptly of any change in any such information.  If this
Questionnaire is being completed on behalf of a corporation, partnership, trust
or estate, the person executing on behalf of the Subscriber represents that it
has the authority to execute and deliver this Questionnaire on behalf of such
entity.

 

 

11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
_______ day of _________________, 2015.

If a Corporation, Partnership or Other Entity:

 

If an Individual:


Print of Type Name of Entity



Signature of Authorized Signatory



Type of Entity and Tax I.D. No.



Signature



Print or Type Name



Social Security/Tax I.D. No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------

